Exhibit 10.10

 

CWP/LMS/kt

09/25/09

 

FOURTH LEASE AMENDMENT

 

THIS FOURTH LEASE AMENDMENT (the “Fourth Amendment”) is executed this 7th day of
October, 2009, by and between DUGAN FINANCING, LLC, a Delaware limited liability
company (“Landlord”), and GAIAM, INC., a Colorado corporation (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Duke-Weeks Realty Limited Partnership, as predecessor in interest to
Landlord, and Tenant entered into a certain lease dated December 16,1999, as
amended April 12, 2000, October 5, 2005 and January 25, 2008 (collectively, the
“Lease”), whereby Tenant leased from Landlord certain premises consisting of
approximately 208,120 rentable square feet of space (the “Leased Premises”) in a
building commonly known as World Park at Union Centre, Building No. 8, located
at 9107 Meridian Way, Cincinnati, Ohio 45069; and

 

WHEREAS, Landlord and Tenant desire to extend the Lease Term; and

 

WHEREAS, Landlord and Tenant desire to amend certain provisions of the Lease to
reflect such extension and other changes to the Lease;

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and each act performed hereunder by the parties, Landlord and
Tenant hereby agree that the Lease is amended as follows:

 

1.                               Incorporation of Recitals. The above recitals
are hereby incorporated into this Fourth Amendment as if fully set forth herein.

 

2.                               Extension of Lease Term. The Lease Term is
hereby extended through June 30, 2013.

 

3.                               Amendment of Section 1.01. Basic Lease
Provisions and Definitions. Commencing October 1, 2009, Section 1.01 of the
Lease is hereby amended by deleting subsections D, E, G and K and substituting
the following in lieu thereof:

 

“D.                      Minimum Annual Rent:

 

October 1, 2009 – June 30, 2011

 

$520,299.96 per year

July 1, 2011 – June 30, 2012

 

$534,868.44 per year

July 1, 2012 – June 30, 2013

 

$551,517.96 per year.

 

 

 

 

E.                              Monthly Rental Installments:

 

October 1, 2009 – June 30, 2011

 

$ 43,358.33 per month

July 1, 2011 – June 30, 2012

 

$ 44,572.37 per month

July 1, 2012 – June 30, 2013

 

$ 45,959.83 per month.

 

G.                             Lease Term: Through June 30, 2013.

 

--------------------------------------------------------------------------------


 

K.                            Broker: Duke Realty Services, LLC representing
Landlord and Colliers Turley Martin Tucker representing Tenant.”

 

4.                              Amendment of Section 9.02. Tenant’s Insurance.
Commencing on October 1,2009, Section 9.02 of the Lease is hereby amended by
incorporating the following as Subparagraph E:

 

“E.                                         Automobile Insurance. Comprehensive
Automobile Liability Insurance insuring bodily injury and property damage
arising from all owned, non-owned and hired vehicles, if any, with minimum
limits of liability of $1,000,000 combined single limit, per accident.”

 

5.                              Amendment of Section 16.18. Patriot Act.
Section 16.18 of the Lease is hereby deleted in its entirety and the following
shall be substituted in lieu thereof:

 

“Section 16.18. Patriot Act. Each of Landlord and Tenant, each as to itself,
hereby represents its compliance and its agreement to continue to comply with
all applicable anti-money laundering laws, including, without limitation, the
USA Patriot Act, and the laws administered by the United States Treasury
Department’s Office of Foreign Assets Control, including, without limitation,
Executive Order 13224 (“Executive Order”). Each of Landlord and Tenant further
represents (such representation to be true throughout the Lease Term) (i) that
it is not, and it is not owned or controlled directly or indirectly by any
person or entity, on the SDN List published by the United States Treasury
Department’s Office of Foreign Assets Control, and (ii) that it is not a person
otherwise identified by government or legal authority as a person with whom a
U.S. Person is prohibited from transacting business. As of the date hereof, a
list of such designations and the text of the Executive Order are published
under the internet website address www.ustreas.gov/offices/enforcement/ofac.”

 

6.                              Amendment of Section 16.17. Option to Extend.
Section 16.17 of the Lease is hereby deleted in its entirety and the following
is hereby substituted in lieu thereof:

 

“Section 16.17. Options to Extend.

 

(a)                                            Grant and Exercise of Option.
Provided that (i) no default has occurred and is then continuing (ii) the
creditworthiness of Tenant is then reasonably acceptable to Landlord and
(iii) Tenant originally named herein remains in possession of and has been
continuously operating in the entire Leased Premises throughout the term
immediately preceding the Extension Term (as defined below), Tenant shall have
the option to extend the Lease Term for two (2) additional periods of three
(3) years each (the “Extension Term(s)”). Each Extension Term shall be upon the
same terms and conditions contained in the Lease except (x) this provision
giving two (2) extension options shall be amended to reflect the remaining
options to extend, if any, and (y) any improvement allowances or other
concessions applicable to the Leased Premises under the Lease shall not apply to
the Extension Term, and (z) the Minimum Annual Rent shall be adjusted as set
forth below (the “Rent Adjustment”). Tenant shall exercise each option by
(i) delivering to Landlord, no later than eight (8) months prior to the
expiration of the preceding term, written notice of Tenant’s desire to extend
the Lease Term. Tenant’s failure to timely exercise such option shall be deemed
a waiver of such option and any succeeding option. Landlord shall notify Tenant
of the amount of the Rent Adjustment no later than ninety (90) days prior to the
commencement of the Extension

 

2

--------------------------------------------------------------------------------


 

Term. Tenant shall be deemed to have accepted the Rent Adjustment if it fails to
deliver to Landlord a written objection thereto within five (5) business days
after receipt thereof. If Tenant properly exercises its option to extend,
Landlord and Tenant shall execute an amendment to the Lease (or, at Landlord’s
option, a new lease on the form then in use for the Building) reflecting the
terms and conditions of the Extension Term within thirty (30) days after
Tenant’s acceptance (or deemed acceptance) of the Rent Adjustment.

 

(b)                                          Rent Adjustment. The Minimum Annual
Rent for the applicable Extension Term shall be an amount equal to the Minimum
Annual Rent then being quoted by Landlord to prospective renewal tenants of the
Building for space of comparable size and quality and with similar or equivalent
improvements as are found in the Building, and if none, then in similar
buildings in the Park; provided, however, that in no event shall the Minimum
Annual Rent during any Extension Term be less than the highest Minimum Annual
Rent payable during the immediately preceding term. The Monthly Rental
Installments shall be an amount equal to one-twelfth (1/12) of the Minimum
Annual Rent for the Extension Term and shall be paid at the same time and in the
same manner as provided in the Lease.”

 

7.                               Incorporation of Section 16.19. Right of First
Refusal. The following is hereby incorporated as Section 16.19 of the Lease:

 

“Section 16.19. Right of First Refusal.

 

(a)                                           Provided that (i) no default has
occurred and is then continuing, (ii) the creditworthiness of Tenant is then
reasonably acceptable to Landlord, and (iii) Tenant originally named herein
remains in possession of and has been continuously operating in the entire
Leased Premises throughout the Lease Term, and subject to any rights of other
tenants to the Refusal Space (as defined herein) and Landlord’s right to renew
or extend the lease term of any other tenant with respect to the portion of the
Refusal Space now or hereafter leased by such other tenant, Tenant shall have an
on-going right of first refusal (“Refusal Option”) to lease additional space in
the Building located contiguous to the Leased Premises as shown crosshatched on
the attached Exhibit D (“Refusal Space”). Prior to entering into any lease that
includes all or any portion of the Refusal Space, Landlord shall notify Tenant
in writing (“Landlord’s Notice”) of Landlord’s receipt of an arms-length offer
to lease such space that is mutually agreeable to Landlord and such bona fide
third party offeror (“Bona Fide Offer”) and setting forth the material terms of
the Bona Fide Offer and such other terms as are herein provided. If the Bona
Fide Offer includes space in the Building in addition to the Refusal Space, then
the Refusal Space shall be deemed to include, and this Refusal Option shall be
deemed to apply to, all of the space included in the Bona Fide Offer. Tenant
shall have three (3) business days after Tenant receives Landlord’s Notice in
which to notify Landlord in writing of its election to lease the Refusal Space
upon the terms set forth in Landlord’s Notice. If Tenant declines to exercise
this Refusal Option or fails to give such written notice within the time period
required, Tenant shall be deemed to have waived this Refusal Option, and
thereafter this Refusal Option shall be void and of no further force or effect,
and Landlord shall be free to lease the Refusal Space to the bona fide offeror
or any other third party. In the event Landlord and the bona fide offeror do not
enter into a lease for the Refusal Space, Landlord shall use commercially
reasonable efforts to notify Tenant

 

3

--------------------------------------------------------------------------------


 

of the same. The Refusal Space shall be offered to Tenant at the rental rate and
upon such other terms and conditions as are set forth in the Bona Fide Offer and
herein.

 

(b)                             If Tenant shall exercise the Refusal Option, the
parties shall enter into an amendment to this Lease adding the Refusal Space to
the Leased Premises upon the terms and conditions set forth herein and making
such other modifications to this Lease as are appropriate under the
circumstances. If Tenant shall fail to enter into such amendment within ten
(10) days following Tenant’s exercise of the Refusal Option, then Landlord may
terminate this Refusal Option, by notifying Tenant in writing, in which event
this Refusal Option shall become void and of no further force or effect, and
Landlord shall thereafter be free to lease the Refusal Space to the bona fide
offeror.

 

(c)                              If Landlord does not enter into a lease with a
third party under the terms and conditions contained in the Bona Fide Offer
within one hundred eighty (180) days after Tenant declines or fails to exercise
this Refusal Option, or if Landlord desires to materially alter or modify the
terms and conditions of the Bona Fide Offer, Landlord shall be required to
present the altered or modified Bona Fide Offer to Tenant pursuant to this
Refusal Option, in the same manner that the original Bona Fide Offer was
submitted to Tenant.”

 

8.                                   Broker. Tenant represents and warrants
that, except for Duke Realty Services, LLC representing Landlord, and Colliers
Turley Martin Tucker representing Tenant, no other real estate broker or brokers
were involved in the negotiation and execution of this Fourth Amendment. Tenant
shall indemnify Landlord and hold it harmless from any and all liability for the
breach of any such representation and warranty on its part and shall pay any
compensation to any other broker or person who may be deemed or held to be
entitled thereto.

 

9.                                   Tenant’s Representations and Warranties.

 

(a)                              Tenant hereby represents and warrants that
(i) Tenant is duly organized, validly existing and in good standing (if
applicable) in accordance with the laws of the State under which it was
organized; (ii) Tenant is authorized to do business in the State where the
Building is located; and (iii) the individual(s) executing and delivering this
Fourth Amendment on behalf of Tenant has been properly authorized to do so, and
such execution and delivery shall bind Tenant to its terms.

 

(b)                             Landlord hereby represents and warrants that
(i) Landlord is duly organized, validly existing and in good standing (if
applicable) in accordance with the laws of the State under which it was
organized; (ii) Landlord is authorized to do business in the State where the
Building is located; and (iii) the individual(s) executing and delivering this
Fourth Amendment on behalf of Landlord has been properly authorized to do so,
and such execution and delivery shall bind Landlord to its terms.

 

10.                             Examination of Amendment. Submission of this
instrument for examination or signature to Tenant does not constitute a
reservation or option, and it is not effective until execution by and delivery
to both Landlord and Tenant.

 

11.                             Definitions. Except as otherwise provided
herein, the capitalized terms used in this Fourth Amendment shall have the
definitions set forth in the Lease.

 

4

--------------------------------------------------------------------------------


 

12.                             Incorporation. This Fourth Amendment shall be
incorporated into and made a part of the Lease, and all provisions of the Lease
not expressly modified or amended hereby shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be executed
on the day and year first written above.

 

 

LANDLORD:

 

 

 

DUGAN FINANCING LLC,

 

a Delaware limited liability company

 

 

 

By:

Dugan Realty, L.L.C.,
its sole member

 

 

 

 

 

By:

Duke Realty Limited Partnership,
its manager

 

 

 

 

 

 

 

 

By:

Duke Realty Corporation,
its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jon C. Burger

 

 

 

 

 

Jon C. Burger

 

 

 

 

 

Senior Vice President

 

 

 

 

 

Cincinnati Group

 

 

STATE OF OHIO

)

 

 

) SS:

 

COUNTY OF HAMILTON

)

 

 

 

Before me, a Notary Public in and for said County and State, personally appeared
Jon C. Burger, by me known to be the Senior Vice President, Cincinnati Group of
Duke Realty Corporation, the general partner of Duke Realty Limited Partnership,
the manager of Dugan Realty, L.L.C., the sole member of Dugan Financing LLC, a
Delaware limited liability company, who acknowledged the execution of the
foregoing “Fourth Lease Amendment” on behalf of said limited liability company.

 

WITNESS my hand and Notarial Seal this 7th day of October, 2009.

 

[g359921kqi001.jpg]

 

 

ROSE ANDRIACCO

 

Notary Public, State of Ohio

/s/ Rose Andriacco

My Commission Expires March 8, 2010

Notary Public

 

 

 

 

 

Printed Signature

 

My Commission Expires:

 

 

 

 

 

My County of Residence:

Clermont

 

 

(SIGNATURES CONTINUED ON FOLLOWING PAGE)

 

5

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

GAIAM, INC.,

 

a Colorado corporation

 

 

 

 

 

By:

/s/ Mark Lipien

 

 

 

 

Printed:

Mark Lipien

 

 

 

 

Title:

VP

 

 

STATE OF COLORADO

)

 

 

) SS:

 

COUNTY OF BOULDER

)

 

 

 

Before me, a Notary Public in and for said County and State, personally appeared
Mark Lipien, by me known and by me known to be the VP of Gaiam, Inc., a Colorado
corporation, who acknowledged the execution of the foregoing “Fourth Lease
Amendment” on behalf of said corporation.

 

WITNESS my hand and Notarial Seal this 5th day of October, 2009.

 

 

 

/s/ Chelli Lalik

 

Notary Public

 

 

 

Chelli Lalik

 

Printed Signature

 

My Commission Expires:

4-25-2012

 

 

 

 

My County of Residence:

Jefferson

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

REFUSAL SPACE

 

[g359921kqi002.jpg]

 

1

--------------------------------------------------------------------------------